R E C E l V E D UNITED sTATES DISTRICT CoURT

JAN 2 4 2§3'§ WESTERN DISTRICT oF LOUISIANA
T .
wEsTEQ~"¢Yn%¥n?€F§F°t§S.‘§lA~A ALEXANDRIA DIVISIoN

ALEXANDR|A, LOU|S|ANA

 

CARL JOHNSON CIVIL ACTION NO.:1:18-1474

VERSUS
JUDGE DEE D. DRELL
WARDEN McCAIN MAG. JUDGE PEREZ-MONTES

 

MEMORANUM RULING AND ORDER

ln his Motion for Reconsideration, plaintiff, Carl Johnson, requested that We review the
record and We have. All relevant documents are in the record. These include the original
complaint, With attached completed ARP procedural history through Stage 2. Also, upon his
motion, he Was allowed to proceed in forma pauperis in this proceeding The matter Was properly
considered by the Magistrate Judge via Report and Recommendation to the undersigned The
previous ruling is correct. Accordingly, it is

ORDERED that the Motion for Reconsideration (Doc. 13) is DENIED.

IT IS FURTHER ORDERED that the Clerk of Court shall attach a complete copy of the
docket sheet to this ruling aaner for Mr. Johnson’s information

SIGNED this Z.¢zdayof January 2019, at Alexandria, Louisiana.

\ *F\\;;:/'“VU§,»\`
DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

